Citation Nr: 1609819	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  12-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected diabetes mellitus type II. 

2.  Entitlement to a compensable rating for service connected bilateral sensorineural hearing loss (SNHL). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to January 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2009, November 2009, and November 2013 that denied the granting of a compensable rating for bilateral SNHL, denied service connection for obstructive sleep apnea, and denied entitlement to TDIU, respectively.  All of these decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The appeals of the Veteran's claims for a compensable rating of bilateral SNHL and service connection for obstructive sleep apnea arise out of a May 2012 substantive appeal submitted by the Veteran following the issuance of two distinct statements of the case (SOCs) by the RO, both on May 15, 2012, which denied the grant of a compensable rating of bilateral SNHL and denied service connection for obstructive sleep apnea, respectively.  On the Veteran's May 2012 substantive appeal, he marked the following statement: "I want to appeal of the issues listed on the statement of the case and any supplemental statement of the case that my local VA office sent to me."  This is opposed to marking another statement listed on the substantive appeal form: "I have read the statement of the case and supplemental; statement of the case I received.  I am only appealing these issues:".  However, although the Veteran did not indicate that he was restricting his appeal request to a particular issue or issues, he did write "service connection for sleep apnea" in the area on the substantive appeal form for identifying what issue(s)38 C.F.R. §  he was appealing.  Under these circumstances, the Board finds that it is unclear what issues the Veteran intended to appeal in his substantive appeal form, and that it must be assumed that the Veteran intended to appeal both issues.  Therefore, the issue of entitlement to a compensable rating for bilateral SNHL is properly before the Board for its review. 

In January 2016, the Veteran testified at a video conference hearing at the San Antonio, Texas RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

The Veteran filed a notice of disagreement (NOD) in March 2014 in response to a November 2013 rating decision that denied entitlement to a total disability rating based on individual unemployability (TDIU), which initialized an appeal of that issue.  The Board administratively merged the issue of entitlement to TDIU with the present matter on December 22, 2015.  A SOC has not been issued by the RO, however, as it is currently engaging in further development.  Accordingly, the Board does not have jurisdiction over the issue and will not address it in this decision and remand. 

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the January 2016 Board hearing that he requested a withdrawal of his appeal for the issue of entitlement to a compensable rating for bilateral SNHL. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to a compensable rating for bilateral SNHL have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 

On January 27, 2016, during his hearing before the undersigned VLJ, the Veteran requested that the Board withdraw his appeal with respect to the issue of entitlement to a compensable rating for bilateral SNHL. 

There remains no allegation of errors of fact or law for appellate consideration with regards to the issue of entitlement to a compensable rating for bilateral SNHL.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed. 


ORDER

The appeal seeking entitlement to a compensable rating for bilateral SNHL is dismissed. 


REMAND

Regrettably, before the Board makes a determination as to the Veteran's entitlement to service connection for obstructive sleep apnea, further development of the record is necessary.  In particular, a VA medical examination is needed that offers an opinion as to the etiology of the Veteran's obstructive sleep apnea. 

As part of its obligations pursuant to 38 U.S.C.A. § 5103A, VA has a duty to conduct medical inquiry in the form of VA examination to substantiate a claim of service connection.  This duty is not triggered, however, unless the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has submitted relevant evidence in support of his claim of service connection for obstructive sleep apnea in the form of a statement from his mother, a medical opinion and medical records from a Dr. Alamia, outpatient records from The Hospital at Westlake Medical Center, outpatient records from a Dr. Pohl, and a personal statement submitted along with his substantive appeal.  In addition, he presented testimony in support of his sleep apnea claim during the January 2016 hearing before the undersigned VLJ. 

In a June 2009 statement prepared by the Veteran's mother, she asserted that the Veteran did not snore and was not diagnosed with sleep apnea prior to entering service in 1964.  However, she stated that after being discharged she noticed that he did snore very loudly.  She further noted that he was later diagnosed with sleep apnea and was currently using a continuous positive airway pressure (CPAP) machine. 

The Veteran has submitted outpatient records from a Dr. Alamia dated from May 2000 to May 2002 which document the Veteran's treatment with Dr. Alamia for a variety of conditions.  A February 2001 progress note indicates that the Veteran complained of falling asleep in the afternoon and requested that he "be worked up for sleep apnea."  The Veteran also reported that he was told that he snores excessively even when he weighed less in the past.  Thereafter, in a May 2002 examination report, Dr. Alamia noted sleep apnea, although it is unclear whether any formal diagnosis had been made at the time. 
The Veteran has also submitted a statement for Dr. Alamia dated in December 2009 in which Dr. Alamia asserts that he had been treating the Veteran for his medical conditions, to include diabetes, sleep apnea, and hypertension.  In this statement, Dr. Alamia opined that the Veteran was diagnosed with sleep apnea secondary to his diabetes.  

Outpatient records from a Dr. Pohl dated from May 2003 to August 2003 document the Veteran's diagnosis of and treatment for obstructive sleep apnea.  In particular, the Veteran had a sleep study performed in May 2003 which revealed significant airway obstruction and resulted in a diagnosis of obstructive sleep apnea and hypopnea.  An August 2003 outpatient report indicates that the Veteran was prescribed a CPAP machine and that he was responding positively to using it. 

Outpatient records from the Hospital at Westlake Medical Center dated from February 2008 to March 2008 indicate that the Veteran had sleep studies performed in February and March 2008.  The two sleep studies revealed an abnormal sleep architecture with delayed REM onset and REM sleep.  The Veteran's diagnosis of sleep apnea and hypopnea was confirmed. 

In the May 2012 statement submitted together with his substantive appeal, the Veteran asserted that the December 2009 opinion from Dr. Alamia raises the suggestion that his obstructive sleep apnea is secondary to his service-connected diabetes mellitus type II.  He also asserted that he was told by the VA outpatient clinic in Austin, Texas that his sleep apnea is "probably due" to his diabetes. 

During the January 2016 hearing, the Veteran reiterated the fact that Dr. Alamia has opined that his obstructive sleep apnea is secondary to his service-connected diabetes mellitus type II.  In addition, he also contended that his current VA doctor had also told him that his obstructive sleep apnea is secondary to his diabetes.  Finally, he highlighted his submission of medical literature which he contends supports a connection between sleep apnea and diabetes mellitus type II.  

The Veteran has never been afforded a VA examination for the purpose of determining the nature and etiology of his diagnosed obstructive sleep apnea.  The statements submitted by the Veteran and his mother, as well as the private medical records from Dr. Pohl, Dr. Alamia, and The Hospital at Westlake Medical Center, satisfy the low evidentiary threshold under McClendon, as they clearly indicate that the Veteran has obstructive sleep apnea and suggest that the Veteran's obstructive sleep apnea began in service or is secondary to his service-connected diabetes mellitus type II.  It is therefore necessary to schedule the Veteran for a VA examination in order to have a VA examiner provide an opinion as to whether the Veteran had obstructive sleep apnea during service or whether his obstructive sleep apnea was caused by service or is otherwise attributable to service, to include as secondary to his diabetes mellitus type II. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any updated records
documenting the Veteran's treatment for obstructive sleep apnea at the Austin, Texas Community Based Outpatient Clinic or at any other VA medical facility.

2. After completion of the foregoing, schedule the
Veteran for a VA examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's sleep apnea.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to his sleep apnea symptoms.  

While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the following: 



a) A June 2009 statement prepared by the Veteran's
mother in which she asserted that the Veteran did not snore prior to entering service in 1964 but did snore very loudly following separation from service. 

b) A December 2009 statement from Dr. Alamia in which
he asserts that the Veteran was diagnosed with sleep apnea secondary to his diabetes.  

c) A May 2012 statement submitted by the Veteran in
which he asserted that he was told by the VA outpatient clinic in Austin, Texas that his sleep apnea is "probably due" to his diabetes. 

d) Medical literature submitted by the Veteran during the
January 2016 hearing which he contends supports a connection between sleep apnea and diabetes mellitus type II.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran has obstructive sleep apnea that began in or is otherwise attributable to his active duty service, or whether it is at least as likely as not (50 percent or better probability) that the Veteran has obstructive sleep apnea that is proximately due to or chronically worsened by his service-connected diabetes mellitus type II.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  In answering the questions posed above, the examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training. 

3.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the appellant with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


